PER CURIAM.
As in Houser v. Manning, 719 So.2d 307 (Fla. 3d DCA 1998), after the petitioner allegedly violated his felony appearance bond by committing a new offense, the bond was revoked and he was ordered held without bond notwithstanding that the terms of the pretrial detention statute and rule were not satisfied. Rieche challenges the latter ruling by petition for writ of habeas corpus which was filed in the Supreme Court of Florida and transferred here. We deny the petition on the authority of Houser v. Manning, and certify direct conflict with Paul v. Jenne, 728 So.2d 1167 (Fla. 4th DCA 1999) [24 FLW D581] and Metzger v. Cochran, 694 So.2d 842 (Fla. 4th DCA 1997). Rehearing is dispensed with.
Habeas corpus denied, conflict certified.